DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 24, 25, 30, 31, 25, 26 and 40-42 have been amended, new claims 44-46 have been added, claim 43 remain withdrawn, claim 29 has been canceled and therefore claims 24-28, 30-42 and 44-46 are currently under consideration in the application.

Claim Rejections - 35 USC § 112
3.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


4.	Claims 24-28, 30-42 and 44-46 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	The independent claim 24 as amended in lines 5-10 and each one of the newly added independent claims 44-46 individually recites in lines 4-9, the limitation “wherein the first temperature control station and the second temperature control station each have a temperature control device, on each of which a functional device is placeable, wherein the functional device is a charging device for carrying component parts to be temperature-controlled or a guide cylinder or a furnace hood of the temperature control device”. In particular the specification (page 4, lines 10-13) defines the temperature control device as a device for heating (i.e. conventionally may be a heater) or cooling (i.e. conventionally may be a blower or a cooling means) a component part, it is therefore unclear how and by what manner each one of these functional devices: (1) a charging device (2) a guide cylinder and (3) a furnace hood be placeable or be placed on a conventional heater or a conventional blower or cooling means because structurally and functionally a heater or a blower cannot support any of these three functional devices. Therefore, claims are indefinite since the meets and bounds are unascertainable.
Claim 24 as amended recites the limitation "the at least one charging station" in at the beginning of line 18.  There is insufficient antecedent basis for this limitation in the claim.

                                                Allowable Subject Matter
5.	Claims 24-28, 30-42 and 44-46 remain allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
6.	The following is a statement of reasons for the indication of allowable subject matter: the claims would be allowed for the same reasons as indicated the previous non-final office action mailed on 04/12/2022.
Response to Arguments
7.	Applicant's arguments filed 06/21/2022 have been fully considered but they are 
not persuasive because neither the amendments to the claims nor the 
remark/arguments sufficiently addressed the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph presented in the non-final office action mailed on 04/12/2022. Furthermore, the introduction of the functional device as being a guide cylinder or a furnace hood of the temperature control device has further worsened the clarity of the limitation.  

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ABOAGYE whose telephone number is (571)272-8165. The examiner can normally be reached 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video 
conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A/Examiner, Art Unit 1733  
/SCOTT R KASTLER/Primary Examiner, Art Unit 1733